                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ANTHONY ROSIER WILSON,                            CASE NO. 18-cv-06744-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DENYING AS MOOT REQUEST FOR
                                   8            vs.                                        EXTENSION OF TIME
                                   9     ROBERT NEUSCHMID,                                 Re: Dkt. No. 8
                                  10                  Defendant.

                                  11          The Court has received petitioner’s motion for extension of time to file an opposition to
                                  12   respondent’s pending motion to dismiss. (Dkt. No. 8.) Therein petitioner represents that the
Northern District of California
 United States District Court




                                  13   opposition is presently due on June 29, 2019 and “requests an extension of time for 30 days so that
                                  14   the traverse and reply memorandum will be due on Monday, July 29, 2019. (Id. ¶¶ 2, 4.)
                                  15          The Court, in its April 12, 2019 order directing respondent to show cause as to why the
                                  16   petition should not be granted, provided that respondent may file a motion to dismiss on
                                  17   procedural grounds in lieu of an answer. (Dkt. No. 6 ¶ 3.) The Court further instructed that
                                  18   petitioner shall file an opposition or statement of non-opposition to such a motion within sixty
                                  19   days of receipt of the motion. (Id.) Respondent such a motion to dismiss on May 29, 2019. (Dkt.
                                  20   No. 7.) Per the Court’s April 12 order, petitioner’s opposition or statement of non-opposition is
                                  21   presently due July 29, 2019, the date of the extension that petitioner now requests. Accordingly,
                                  22   the Court DENIES AS MOOT petitioner’s request. The Court also notes that per the April 12 order,
                                  23   any motion for an extension of time must be filed no later than fourteen days prior to the deadline
                                  24   sought to be extended.
                                  25          IT IS SO ORDERED.
                                  26

                                  27   Dated: June 27, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                           UNITED STATES DISTRICT COURT JUDGE
